Name: Commission Regulation (EC) No 1956/97 of 8 October 1997 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: consumption;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|31997R1956Commission Regulation (EC) No 1956/97 of 8 October 1997 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 276 , 09/10/1997 P. 0034 - 0035COMMISSION REGULATION (EC) No 1956/97 of 8 October 1997 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas, because of the current reduced demand for beef and veal on certain Community markets, prices continue to be low; whereas the situation calls for support measures for certain qualities;Whereas, to that end, certain derogations should be made from Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 1304/97 (4), in respect of invitations to tender opened in the fourth quarter of 1997;Whereas, in order for intervention to provide a full response to the serious situation on the market, the list of eligible qualities laid down for the United Kingdom and Ireland should be extended;Whereas, as demand is low at this time of year for certain lower-value cuts, including the flank, buying in for intervention of forequarters of the 'Pistola` type, which include the abovementioned flank, should also be authorized; whereas the conditions for the acceptance of forequarters should be specified;Whereas, following the buying in of forequarters, the price of such products should be defined on the basis of carcase prices;Whereas, by way of an exception, the maximum weight provided for in Article 4 (2) (h) of Regulation (EEC) No 2456/93 has not applied; whereas there should be a gradual return to the weight limit originally laid down;Whereas the present difficult situation in the beef and veal sector makes it appropriate, temporarily, to maintain the revised amount of the increase applicable to the average market price used to define the maximum buying-in price;Whereas, in the light of experience, the rules on carcases, half-carcases and quarters should be amended to take account of certain rules on the identification of bone-in meat intended for boning with a view to them being taken over;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding the first subparagraph of Article 4 (1) of Regulation (EEC) No 2456/93, the additional products not included in Annex III to that Regulation which may be bought into intervention shall be as follows:UNITED KINGDOMGreat Britain- Category C, class U3 and class U4,- Category C, class O3 and class O4.Northern Ireland- Category C, class O3 and class O4.IRELAND- Category C, class O4.The difference between the intervention price for the quality R3 and that for quality O4 shall be ECU 30 per 100 kilograms.The coefficient to be used for converting tenders submitted for quality R3 into tenders for quality O4 shall be 0,914 (middle class);2. Notwithstanding Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought in;(b) the following may be bought in:- forequarters five-rib straight cut from the carcases or half-carcases referred to in that paragraph; the price of forequarters shall be derived from the carcase price using the coefficient 0,80,- forequarters with the flank attached obtained from a five-rib 'Pistola` cut from the carcases or half-carcases referred to in that paragraph and intended for boning in accordance with Title II: the price of forequarters shall be derived from the carcase price using the coefficient 0,68.3. Notwithstanding Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of carcases as referred to in the above provision shall be 360 kilograms.4. Notwithstanding Article 14 (1) of Regulation (EEC) No 2456/93:(a) the increase applicable, in accordance with the first sentence, to the average market price shall be ECU 14 per 100 kilograms carcase weight;(b) the increase applicable, in accordance with the second sentence, to the average market price shall be ECU 7 per 100 kilograms carcase weight.5. Notwithstanding Article 17 of Regulation (EEC) No 2456/93, where take-over is limited to forequarters, the latter must be presented together with the corresponding hindquarters in order to be accepted by the intervention agency, so that the maximum weight, presentation and classification of the carcases from which they originate may be verified.However, where preliminary inspection of the forequarters and hindquarters has been conducted under the conditions referred to in paragraph 3 of that Article, the forequarters accepted during that inspection may be presented without the hindquarters for definitive take-over at the intervention centre after being transported there in a sealed means of transport.6. Notwithstanding point 2 (c) of Annex V to Regulation (EEC) No 2456/93, for the purposes of this Regulation, forequarters shall mean:- cut from the carcase after cooling in accordance with the conditions laid down in point 5,- five-rib straight cut, or- five-rib Pistola cut with flank attached.7. Notwithstanding the first paragraph of point 1.2.8 'Intervention flank` of Annex VII to Regulation (EEC) No 2456/93, where the forequarter is obtained as the result of a Pistola cut, the entire flank shall be separated from the Pistola forequarter at the level of the fifth rib.Article 2 The final sentence of paragraph 3 of Annex V to Regulation (EEC) No 2456/93 is hereby replaced by the following:'Notwithstanding Article 17 (5) of this Regulation, the pleura must be undamaged.`Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 shall apply to invitations to tender opened during the months of October, November and December 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 296, 21. 11. 1996, p. 50.(3) OJ L 225, 4. 9. 1993, p. 4.(4) OJ L 177, 5. 7. 1997, p. 8.